Title: To George Washington from James Jemima Jacobina Douglas, 26 November 1787
From: Douglas, James Jemima Jacobina
To: Washington, George



Dr sir
Eden[burgh, Scotland] new Town 1787 nov. 26

I sit down to adres you as father of your Country and as one who his the pour to redres the injur’d one of your subjects Mr Glass Strahcan in virg⟨i⟩nia richmond town James river phychiuns ⟨then owse⟩ to my father andrwe Douglas in 74 6 hundre pound which with the interest upon must near double the sum[.] my fath⟨er⟩ dying sudingly with out neading up his affairs his been hard on ⟨me⟩ I am lauffaly proclaimd heir as I am all that reamains of my father if you my Dr sir will be so good as use your pour for me and write a line to me please direct to Shakespeare square new Town Edenburgh I am Dr Sir your humble servant

James Jemima Jacobina Douglas


sir inclosd is a letter to Mr Glas Strahcan which I take upon me to trouble you with as it is hard for a young woman to want that

part of my fortune which was gaind with honnour I mea say my father was a genrall freind to all whatever part they Came from excuse my freedom it is only on you I relly for the recovry of it.

